                         Case: 19-40018                    Document: 1                   Filed: 01/24/19          Page 1 of 90
                                                                                                                                                   01/24/2019 02:47:18pm



 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 DISTRICT OF SOUTH DAKOTA

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                                     Check if this is an
                                                                        Chapter 13
                                                                                                                                     amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                       12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Joseph                                                       Jessica
     government-issued picture
                                       First Name                                                   First Name
     identification (for example,
     your driver's license or          William                                                      Lynn
     passport).                        Middle Name                                                  Middle Name

                                       Irwin                                                        Irwin
     Bring your picture                Last Name                                                    Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                                   Suffix (Sr., Jr., II, III)


2.   All other names you               Joe                                                          Jessica
     have used in the last 8           First Name                                                   First Name
     years                             William                                                      Lynn
                                       Middle Name                                                  Middle Name
     Include your married or
                                       Irwin                                                        Adams
     maiden names.
                                       Last Name                                                    Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   2        1       6       9      xxx – xx –                   7         9        3      3
     number or federal                 OR                                                           OR
     Individual Taxpayer
     Identification number             9xx – xx –                                                   9xx – xx –
     (ITIN)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 1
                          Case: 19-40018              Document: 1               Filed: 01/24/19              Page 2 of 90
                                                                                                                                         01/24/2019 02:47:18pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                               Case number (if known)

                                     About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                      I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers          Joe Irwin Construction                                       Jessica Lynn Irwin
     (EIN) you have used in          Business name                                                Business name
     the last 8 years
                                     Business name                                                Business name
     Include trade names and
     doing business as names
                                     Business name                                                Business name

                                                  –                                                           –
                                     EIN                                                          EIN

                                                  –                                                           –
                                     EIN                                                          EIN
5.   Where you live                                                                               If Debtor 2 lives at a different address:

                                     6612 W. Cheyenne Dr.
                                     Number       Street                                          Number      Street




                                     Sioux Falls                     SD       57106
                                     City                            State    ZIP Code            City                           State    ZIP Code

                                     Minnehaha
                                     County                                                       County

                                     If your mailing address is different from                    If Debtor 2's mailing address is different
                                     the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                     court will send any notices to you at this                   will send any notices to you at this mailing
                                     mailing address.                                             address.



                                     Number       Street                                          Number      Street


                                     P.O. Box                                                     P.O. Box


                                     City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing            Check one:                                                   Check one:
     this district to file for
     bankruptcy                              Over the last 180 days before filing this                   Over the last 180 days before filing this
                                             petition, I have lived in this district longer              petition, I have lived in this district longer
                                             than in any other district.                                 than in any other district.

                                             I have another reason. Explain.                             I have another reason. Explain.
                                             (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the             Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you            for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                  Chapter 7

                                            Chapter 11

                                            Chapter 12

                                            Chapter 13



Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
                       Case: 19-40018              Document: 1             Filed: 01/24/19            Page 3 of 90
                                                                                                                                01/24/2019 02:47:18pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                        Case number (if known)

8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                         court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                         pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                         behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                         Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                         By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                         than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                         fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                         Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for                  No
     bankruptcy within the
     last 8 years?                       Yes.

                                    District                                               When                    Case number
                                                                                                  MM / DD / YYYY
                                    District                                               When                    Case number
                                                                                                  MM / DD / YYYY

                                    District                                               When                    Case number
                                                                                                  MM / DD / YYYY

10. Are any bankruptcy                   No
    cases pending or being
    filed by a spouse who is             Yes.
    not filing this case with
                                    Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an               District                                               When                    Case number,
    affiliate?                                                                                    MM / DD / YYYY   if known


                                    Debtor                                                             Relationship to you

                                    District                                               When                    Case number,
                                                                                                  MM / DD / YYYY   if known

11. Do you rent your                     No.    Go to line 12.
    residence?                           Yes. Has your landlord obtained an eviction judgment against you?

                                                     No. Go to line 12.
                                                     Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                     and file it as part of this bankruptcy petition.




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
                         Case: 19-40018            Document: 1                Filed: 01/24/19         Page 4 of 90
                                                                                                                               01/24/2019 02:47:18pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                        Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?
                                                Jessica Lynn Irwn
    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a                    Sioux Falls
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                          No.   I am not filing under Chapter 11.

                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
                            Case: 19-40018            Document: 1             Filed: 01/24/19           Page 5 of 90
                                                                                                                                  01/24/2019 02:47:18pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                           Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court           About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you              You must check one:                                          You must check one:
    have received a            I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about             counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                     filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.                certificate of completion.                                   certificate of completion.
                                Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires            plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                                I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                                counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                                filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                                a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully             Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the            you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.          plan, if any.                                                plan, if any.
    If you cannot do so,        I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible        services from an approved agency, but was                    services from an approved agency, but was
    to file.                    unable to obtain those services during the 7                 unable to obtain those services during the 7
                                days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,         circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can               waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose               To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee         requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your          efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin         were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities       bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                      required you to file this case.                              required you to file this case.

                                Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                                briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                                If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                                still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                                You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                                along with a copy of the payment plan you                    along with a copy of the payment plan you
                                developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                                may be dismissed.                                            may be dismissed.

                                Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                                for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                                I am not required to receive a briefing about                I am not required to receive a briefing about
                                credit counseling because of:                                credit counseling because of:
                                    Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                   deficiency that makes me                                     deficiency that makes me
                                                   incapable of realizing or making                             incapable of realizing or making
                                                   rational decisions about finances.                           rational decisions about finances.
                                    Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                   to be unable to participate in a                             to be unable to participate in a
                                                   briefing in person, by phone, or                             briefing in person, by phone, or
                                                   through the internet, even after I                           through the internet, even after I
                                                   reasonably tried to do so.                                   reasonably tried to do so.
                                    Active duty. I am currently on active military               Active duty. I am currently on active military
                                                 duty in a military combat zone.                              duty in a military combat zone.
                                If you believe you are not required to receive a             If you believe you are not required to receive a
                                briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                                motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
                        Case: 19-40018               Document: 1            Filed: 01/24/19           Page 6 of 90
                                                                                                                               01/24/2019 02:47:18pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                         Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you       16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                   as "incurred by an individual primarily for a personal, family, or household purpose."
                                                  No. Go to line 16b.
                                                  Yes. Go to line 17.

                                    16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                                 No. Go to line 16c.
                                                 Yes. Go to line 17.

                                    16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                             No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after             Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                      administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                           No
    are paid that funds will be
                                                      Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                  1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                  50-99                            5,001-10,000                       50,001-100,000
    owe?                                   100-199                          10,001-25,000                      More than 100,000
                                           200-999

19. How much do you                        $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to                $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                              $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                           $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                        $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to           $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                    $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                           $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
                      Case: 19-40018               Document: 1              Filed: 01/24/19             Page 7 of 90
                                                                                                                                  01/24/2019 02:47:18pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                          Case number (if known)


 Part 7:      Sign Below
For you                             I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                    and correct.

                                    If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                    or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                    proceed under Chapter 7.

                                    If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                    fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                    I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                    I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                    connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                    or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                    X /s/ Joseph William Irwin                                  X /s/ Jessica Lynn Irwin
                                       Joseph William Irwin, Debtor 1                              Jessica Lynn Irwin, Debtor 2

                                       Executed on 01/24/2019                                      Executed on 01/24/2019
                                                   MM / DD / YYYY                                              MM / DD / YYYY




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
                        Case: 19-40018             Document: 1             Filed: 01/24/19             Page 8 of 90
                                                                                                                                 01/24/2019 02:47:18pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                         Case number (if known)

For your attorney, if you are       I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one                  eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                    relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by       the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need        certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.                  is incorrect.



                                    X /s/ Thomas A. Blake                                                 Date 01/24/2019
                                       Signature of Attorney for Debtor                                        MM / DD / YYYY


                                       Thomas A. Blake
                                       Printed name
                                       Thomas A. Blake
                                       Firm Name
                                       505 W. 9th St., Ste. 202
                                       Number          Street




                                       Sioux Falls                                                SD              57104
                                       City                                                       State           ZIP Code


                                       Contact phone (605) 336-1216                     Email address legaladvice@tblakelaw.com


                                       133                                                        SD
                                       Bar number                                                 State




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
                                Case: 19-40018                         Document: 1                     Filed: 01/24/19                     Page 9 of 90
                                                                                                                                                                              01/24/2019 02:47:19pm



 Fill in this information to identify your case:
 Debtor 1                Joseph                        William                       Irwin
                         First Name                    Middle Name                   Last Name

 Debtor 2            Jessica                           Lynn                          Irwin
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $142,625.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                         $27,881.00
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $170,506.00
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $161,360.23
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                  $0.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $67,277.24
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $228,637.47




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $5,865.22
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $5,829.47




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
                         Case: 19-40018               Document: 1            Filed: 01/24/19            Page 10 of 90
                                                                                                                                 01/24/2019 02:47:19pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                           Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $6,472.09


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                        $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00


     9d. Student loans. (Copy line 6f.)                                                                               $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00


     9g. Total.    Add lines 9a through 9f.                                                                           $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                              Case: 19-40018                   Document: 1              Filed: 01/24/19                Page 11 of 90
                                                                                                                                                  01/24/2019 02:47:20pm



  Fill in this information to identify your case and this filing:
  Debtor 1               Joseph                      William              Irwin
                         First Name                  Middle Name          Last Name

  Debtor 2            Jessica                        Lynn                 Irwin
  (Spouse, if filing) First Name                     Middle Name          Last Name


  United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

  Case number
                                                                                                                                    Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                        What is the property?                            Do not deduct secured claims or exemptions. Put the
6612 W. Cheyenne Dr.                                        Check all that apply.                            amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                            Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building                 Current value of the            Current value of the
                                                               Condominium or cooperative                    entire property?                portion you own?
Sioux Falls                      SD       57106                Manufactured or mobile home                               $142,625.00                  $142,625.00
City                             State    ZIP Code             Land
                                                               Investment property                           Describe the nature of your ownership
                                                               Timeshare                                     interest (such as fee simple, tenancy by the
Minnehaha                                                                                                    entireties, or a life estate), if known.
                                                               Other
County
                                                                                                             Homestead
                                                            Who has an interest in the property?
Homestead located at:
                                                            Check one.
                                                               Debtor 1 only                                      Check if this is community property
6612 W. Cheyenne Dr.
                                                               Debtor 2 only                                      (see instructions)
Sioux Falls, SD 57106
                                                               Debtor 1 and Debtor 2 only
2018 Tax Assessment: $140,740                                  At least one of the debtors and another

                                                            Other information you wish to add about this item, such as local
1/10/19 Comparative Market Analysis                         property identification number:  52136
$142,625
2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $142,625.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes



Official Form 106A/B                                                   Schedule A/B: Property                                                                page 1
                           Case: 19-40018                  Document: 1                Filed: 01/24/19                Page 12 of 90
                                                                                                                                                01/24/2019 02:47:20pm


Debtor 1         Joseph William Irwin
Debtor 2         Jessica Lynn Irwin                                                                  Case number (if known)


3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Ford                        Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     Expedition EL
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2012
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 95,000                                 At least one of the debtors and another            $13,081.00                           $13,081.00
Other information:
2012 Ford Expedition EL (approx.                            Check if this is community property
95,000 miles)(Secured)                                      (see instructions)

3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Saturn                      Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     S-Series
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2002                                                                     entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 135,000                                At least one of the debtors and another             $1,615.00                             $1,615.00
Other information:
2002 Saturn S-Series (approx.                               Check if this is community property
135,000 miles)                                              (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $14,696.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $3,665.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                $725.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                $235.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
                                  Case: 19-40018                             Document: 1                        Filed: 01/24/19                         Page 13 of 90
                                                                                                                                                                                               01/24/2019 02:47:20pm


Debtor 1          Joseph William Irwin
Debtor 2          Jessica Lynn Irwin                                                                                                Case number (if known)

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............
                                Pellet rifle                                                                                                                                                                  $25.00

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Clothes                                                                                                                                                                     $800.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                Jewelry/wedding rings                                                                                                                                                   $1,500.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............
                                Dog                                                                                                                                                                           $25.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                   $6,975.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                       Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $5.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                   Institution name:

             17.1.       Checking account:                      Joint Checking account - First Premier Bank (includes 1/24/19
                                                                payroll)                                                                                                                                    $336.97
             17.2.       Checking account:                      Checking account - First Premier Bank-Her                                                                                                   $110.68
             17.3.       Checking account:                      Joint Checking account with son - First Premier Bank                                                                                        $104.44
             17.4.       Savings account:                       Savings account - First Premier Bank-Her                                                                                                        $1.00




Official Form 106A/B                                                                      Schedule A/B: Property                                                                                                  page 3
                                Case: 19-40018                   Document: 1             Filed: 01/24/19        Page 14 of 90
                                                                                                                                            01/24/2019 02:47:20pm


Debtor 1         Joseph William Irwin
Debtor 2         Jessica Lynn Irwin                                                                 Case number (if known)

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                       Schedule A/B: Property                                                     page 4
                              Case: 19-40018              Document: 1          Filed: 01/24/19            Page 15 of 90
                                                                                                                                     01/24/2019 02:47:20pm


Debtor 1        Joseph William Irwin
Debtor 2        Jessica Lynn Irwin                                                          Case number (if known)

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information Federal: 2018 Federal Income Tax refund and pro rata                       Federal:             Unknown
           about them, including whether share of the 2019 Federal Income Tax refund. (See line
           you already filed the returns                                                                             State:                    $0.00
                                                    30). Amt: Unknown
           and the tax years.....................................
                                                                                                                     Local:                    $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information (1) Earned but unpaid wages, (2) accrued vacation time, (3) 2018                                $5,651.91
                                                  Federal Income Tax refund, and (4) pro rata share of the 2019
                                                  Federal Income Tax refund up to allowed exemption of $12,000.
31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
           No
           Yes. Describe each claim..............

35. Any financial assets you did not already list

           No
           Yes. Give specific information




Official Form 106A/B                                             Schedule A/B: Property                                                         page 5
                                Case: 19-40018                       Document: 1                   Filed: 01/24/19                    Page 16 of 90
                                                                                                                                                                         01/24/2019 02:47:20pm


Debtor 1         Joseph William Irwin
Debtor 2         Jessica Lynn Irwin                                                                                  Case number (if known)

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................        $6,210.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................            $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.




Official Form 106A/B                                                            Schedule A/B: Property                                                                             page 6
                                 Case: 19-40018                      Document: 1                   Filed: 01/24/19                    Page 17 of 90
                                                                                                                                                                         01/24/2019 02:47:20pm


Debtor 1          Joseph William Irwin
Debtor 2          Jessica Lynn Irwin                                                                                 Case number (if known)

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................

48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................

50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................            $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                              $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                             page 7
                                  Case: 19-40018                          Document: 1                      Filed: 01/24/19                      Page 18 of 90
                                                                                                                                                                                      01/24/2019 02:47:20pm


Debtor 1           Joseph William Irwin
Debtor 2           Jessica Lynn Irwin                                                                                         Case number (if known)


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................     $142,625.00

56. Part 2: Total vehicles, line 5                                                                                  $14,696.00

57. Part 3: Total personal and household items, line 15                                                               $6,975.00

58. Part 4: Total financial assets, line 36                                                                           $6,210.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $27,881.00              property total                 +              $27,881.00



63. Total of all property on Schedule A/B.                                                                                                                                                  $170,506.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                    page 8
                       Case: 19-40018             Document: 1     Filed: 01/24/19          Page 19 of 90
                                                                                                           01/24/2019 02:47:20pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                Case number (if known)


6.   Household goods and furnishings (details):

     TV stand                                                                                                      $75.00

     End table (2) $10 each                                                                                        $20.00

     Couch                                                                                                        $100.00

     Chairs (2) $50 each                                                                                          $100.00

     Sofa table                                                                                                    $15.00

     Rug                                                                                                           $20.00

     Lamps (3) $10 each                                                                                            $30.00

     Decorations                                                                                                   $50.00

     Curtains                                                                                                      $30.00

     Pillows/blankets                                                                                              $50.00

     Refrigerator                                                                                                 $150.00

     Stove                                                                                                        $100.00

     Dishwasher                                                                                                    $50.00

     Microwave                                                                                                     $50.00

     Table/chairs                                                                                                 $150.00

     Buffet table                                                                                                 $100.00

     Pots/pans/kitchenware/dishes/silverware                                                                      $100.00

     Bunk beds                                                                                                    $150.00

     Dresser                                                                                                       $20.00

     Bookcase                                                                                                       $5.00

     Shelf unit                                                                                                    $15.00

     Lamps (2) $5 each                                                                                             $10.00

     Toys                                                                                                          $30.00

     Comforters (2) $5 each                                                                                        $10.00

     Full-size bed                                                                                                $100.00

     Armoire                                                                                                       $50.00

     Dresser                                                                                                       $50.00

     Twin bed                                                                                                      $20.00

     Small desk                                                                                                    $10.00

     Book stand                                                                                                    $15.00

     End table                                                                                                      $5.00

     Bed                                                                                                          $150.00

     Dressers (2)                                                                                                 $100.00


Official Form 106A/B                                  Schedule A/B: Property                                         page 9
                        Case: 19-40018             Document: 1     Filed: 01/24/19          Page 20 of 90
                                                                                                            01/24/2019 02:47:20pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                               Case number (if known)

     Nightstands (2) $35 each                                                                                       $70.00

     Wall mirror                                                                                                    $15.00

     Sectional                                                                                                     $150.00

     Desk                                                                                                          $100.00

     Chair                                                                                                          $15.00

     Rug                                                                                                            $20.00

     Lamps (2) $10 each                                                                                             $20.00

     Washer                                                                                                         $50.00

     Dryer                                                                                                         $100.00

     Coolers                                                                                                        $25.00

     Card table w/2 chairs                                                                                          $20.00

     Firepit                                                                                                        $25.00

     Lawnmower                                                                                                     $100.00

     Rakes/shovels, etc.                                                                                            $50.00

     Tools                                                                                                         $200.00

     Vacuum                                                                                                         $75.00

     Table & Chairs, Office Chair (Lease to purchase)                                                              $500.00

     Misc.                                                                                                         $100.00

     Knick knacks                                                                                                  $100.00

7.   Electronics (details):

     TV                                                                                                            $100.00

     DVD player                                                                                                     $15.00

     TV                                                                                                             $10.00

     DVD player                                                                                                     $10.00

     TV                                                                                                            $200.00

     Computer                                                                                                      $100.00

     Printer                                                                                                       $140.00

     Mini Ipad                                                                                                     $150.00

9.   Equipment for sports and hobbies (details):

     Kids swing set                                                                                                $100.00

     Bikes (4) $20 each                                                                                             $80.00

     Fishing equipment                                                                                              $30.00

     Camping equipment                                                                                              $25.00




Official Form 106A/B                                   Schedule A/B: Property                                        page 10
                       Case: 19-40018   Document: 1     Filed: 01/24/19          Page 21 of 90
                                                                                                 01/24/2019 02:47:20pm


Debtor 1    Joseph William Irwin
Debtor 2    Jessica Lynn Irwin                                       Case number (if known)




Official Form 106A/B                        Schedule A/B: Property                                        page 11
                         Case: 19-40018              Document: 1              Filed: 01/24/19            Page 22 of 90
                                                                                                                                   01/24/2019 02:47:20pm



 Fill in this information to identify your case:
 Debtor 1            Joseph               William                Irwin
                     First Name           Middle Name            Last Name
 Debtor 2            Jessica              Lynn                   Irwin
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA
                                                                                                                     Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $142,625.00                 $60,000.00          SDCL §§ 43-45-3(1), 43-31-1
Homestead located at:                                                             100% of fair market
                                                                                  value, up to any
6612 W. Cheyenne Dr.                                                              applicable statutory
Sioux Falls, SD 57106                                                             limit

2018 Tax Assessment: $140,740

1/10/19 Comparative Market Analysis
$142,625
Parcel: 52136
Line from Schedule A/B: 1.1




3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                                page 1
                       Case: 19-40018              Document: 1          Filed: 01/24/19             Page 23 of 90
                                                                                                                           01/24/2019 02:47:20pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                     Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $13,081.00                   $0.00            SDCL § 43-45-4
2012 Ford Expedition EL (approx. 95,000                                      100% of fair market
miles)(Secured)                                                              value, up to any
Line from Schedule A/B: 3.1                                                  applicable statutory
                                                                             limit

Brief description:                                      $1,615.00                $1,615.00           SDCL § 43-45-4
2002 Saturn S-Series (approx. 135,000                                        100% of fair market
miles)                                                                       value, up to any
Line from Schedule A/B: 3.2                                                  applicable statutory
                                                                             limit

Brief description:                                       $75.00                    $75.00            SDCL § 43-45-4
TV stand                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                    $20.00            SDCL § 43-45-4
End table (2) $10 each                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Couch                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Chairs (2) $50 each                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $15.00                    $15.00            SDCL § 43-45-4
Sofa table                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                    $20.00            SDCL § 43-45-4
Rug                                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $30.00                    $30.00            SDCL § 43-45-4
Lamps (3) $10 each                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 2
                       Case: 19-40018              Document: 1          Filed: 01/24/19             Page 24 of 90
                                                                                                                           01/24/2019 02:47:20pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                     Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Decorations                                                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $30.00                    $30.00            SDCL § 43-45-4
Curtains                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Pillows/blankets                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00            SDCL § 43-45-4
Refrigerator                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Stove                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Dishwasher                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Microwave                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00            SDCL § 43-45-4
Table/chairs                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Buffet table                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 3
                       Case: 19-40018              Document: 1          Filed: 01/24/19             Page 25 of 90
                                                                                                                           01/24/2019 02:47:20pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                     Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Pots/pans/kitchenware/dishes/silverware                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00            SDCL § 43-45-4
Bunk beds                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                    $20.00            SDCL § 43-45-4
Dresser                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $5.00                     $5.00            SDCL § 43-45-4
Bookcase                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $15.00                    $15.00            SDCL § 43-45-4
Shelf unit                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00            SDCL § 43-45-4
Lamps (2) $5 each                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $30.00                    $30.00            SDCL § 43-45-4
Toys                                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00            SDCL § 43-45-4
Comforters (2) $5 each                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Full-size bed                                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 4
                       Case: 19-40018              Document: 1          Filed: 01/24/19             Page 26 of 90
                                                                                                                           01/24/2019 02:47:20pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                     Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Armoire                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Dresser                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                    $20.00            SDCL § 43-45-4
Twin bed                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00            SDCL § 43-45-4
Small desk                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $15.00                    $15.00            SDCL § 43-45-4
Book stand                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $5.00                     $5.00            SDCL § 43-45-4
End table                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00            SDCL § 43-45-4
Bed                                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Dressers (2)                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $70.00                    $70.00            SDCL § 43-45-4
Nightstands (2) $35 each                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 5
                       Case: 19-40018              Document: 1          Filed: 01/24/19             Page 27 of 90
                                                                                                                           01/24/2019 02:47:20pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                     Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $15.00                    $15.00            SDCL § 43-45-4
Wall mirror                                                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00            SDCL § 43-45-4
Sectional                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Desk                                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $15.00                    $15.00            SDCL § 43-45-4
Chair                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                    $20.00            SDCL § 43-45-4
Rug                                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                    $20.00            SDCL § 43-45-4
Lamps (2) $10 each                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Washer                                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Dryer                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00            SDCL § 43-45-4
Coolers                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 6
                       Case: 19-40018              Document: 1          Filed: 01/24/19             Page 28 of 90
                                                                                                                           01/24/2019 02:47:20pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                     Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $20.00                    $20.00            SDCL § 43-45-4
Card table w/2 chairs                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00            SDCL § 43-45-4
Firepit                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Lawnmower                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Rakes/shovels, etc.                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00            SDCL § 43-45-4
Tools                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $75.00                    $75.00            SDCL § 43-45-4
Vacuum                                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                    $0.00            SDCL § 43-45-4
Table & Chairs, Office Chair (Lease to                                       100% of fair market
purchase)                                                                    value, up to any
Line from Schedule A/B:  6                                                   applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Misc.                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Knick knacks                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 7
                       Case: 19-40018              Document: 1          Filed: 01/24/19             Page 29 of 90
                                                                                                                           01/24/2019 02:47:20pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                     Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
TV                                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $15.00                    $15.00            SDCL § 43-45-4
DVD player                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00            SDCL § 43-45-4
TV                                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00            SDCL § 43-45-4
DVD player                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00            SDCL § 43-45-4
TV                                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Computer                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $140.00                  $140.00            SDCL § 43-45-4
Printer                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00            SDCL § 43-45-4
Mini Ipad                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Kids swing set                                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 8
                       Case: 19-40018              Document: 1          Filed: 01/24/19             Page 30 of 90
                                                                                                                           01/24/2019 02:47:20pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                    Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $80.00                    $80.00            SDCL § 43-45-4
Bikes (4) $20 each                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $30.00                    $30.00            SDCL § 43-45-4
Fishing equipment                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00            SDCL § 43-45-4
Camping equipment                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00            SDCL § 43-45-4
Pellet rifle                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    10
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $800.00                  $800.00            SDCL § 43-45-2(1-3), (5,6)
Clothes                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,500.00                $1,500.00           SDCL § 43-45-2(1-3), (5,6)
Jewelry/wedding rings                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00            SDCL § 43-45-4
Dog                                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $5.00                     $5.00            SDCL § 43-45-4
Cash on hand                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $336.97                  $336.97            SDCL § 43-45-4
Joint Checking account - First Premier                                       100% of fair market
Bank (includes 1/24/19 payroll)                                              value, up to any
Line from Schedule A/B: 17.1                                                 applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 9
                       Case: 19-40018              Document: 1          Filed: 01/24/19             Page 31 of 90
                                                                                                                           01/24/2019 02:47:20pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                     Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $110.68                  $110.68            SDCL § 43-45-4
Checking account - First Premier Bank-Her                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $1.00                     $1.00            SDCL § 43-45-4
Savings account - First Premier Bank-Her                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.4
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $104.44                  $104.44            SDCL § 43-45-4
Joint Checking account with son - First                                      100% of fair market
Premier Bank                                                                 value, up to any
Line from Schedule A/B: 17.3                                                 applicable statutory
                                                                             limit

Brief description:                                      $5,651.91                $5,651.91           SDCL § 43-45-4
(1) Earned but unpaid wages, (2) accrued                                     100% of fair market
vacation time, (3) 2018 Federal Income Tax                                   value, up to any
refund, and (4) pro rata share of the 2019                                   applicable statutory
Federal Income Tax refund up to allowed                                      limit
exemption of $12,000.
Line from Schedule A/B:  30




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 10
                      Case: 19-40018   Document: 1       Filed: 01/24/19       Page 32 of 90
                                                                                                    01/24/2019 02:47:21pm


                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF SOUTH DAKOTA
                                  SOUTHERN DIVISION (SIOUX FALLS)
 IN RE:   Joseph William Irwin                                          CASE NO
          Jessica Lynn Irwin
                                                                        CHAPTER    7

                                   TOTALS BY EXEMPTION LAW


Exemption Law                     Husband      Wife       Joint       Community    N/A         Exemption      Market
                                                                                                 Total        Value
                                                                                                               Total

SDCL § 43-45-2(1-3), (5,6)             $0.00     $0.00    $2,300.00        $0.00       $0.00    $2,300.00     $2,300.00

SDCL § 43-45-4                         $0.00     $0.00   $12,000.00        $0.00       $0.00   $12,000.00    $25,581.00

SDCL §§ 43-45-3(1), 43-31-1            $0.00     $0.00   $60,000.00        $0.00       $0.00   $60,000.00   $142,625.00
                           Case: 19-40018               Document: 1                Filed: 01/24/19          Page 33 of 90
                                                                                                                                      01/24/2019 02:47:22pm



  Fill in this information to identify your case:
  Debtor 1             Joseph                William                Irwin
                       First Name            Middle Name            Last Name

  Debtor 2            Jessica                Lynn                   Irwin
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

  Case number
                                                                                                                       Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                                $967.00            $142,625.00
AAA Collections, Inc.
Creditor's name
                                                 Lien in Homestead
3500 S First Ave, Ste. 100
Number       Street
PO Box 881
                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Sioux Falls              SD      57105               Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Minnehaha County Judgment
   to a community debt
Date debt was incurred                           Last 4 digits of account number        1     3    6    9




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                  $967.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
                          Case: 19-40018             Document: 1            Filed: 01/24/19              Page 34 of 90
                                                                                                                                   01/24/2019 02:47:22pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                          Case number (if known)

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.2                                         Describe the property that
                                              secures the claim:                            $94,594.00             $142,625.00
CitiMortgage, Inc.                            First Mortgage on Homestead
Creditor's name
Attn: Bankruptcy Dept.
Number     Street
PO Box 6030
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Sioux Falls             SD      57117-6030        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Home Loan
   to a community debt
Date debt was incurred                        Last 4 digits of account number

  2.3                                         Describe the property that
                                              secures the claim:                               $5,540.00           $142,625.00
Clark County Collection Service LLC Lien in Homestead
Creditor's name
8860 W. Sunset Rd. Ste 100
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Las Vegas               NV      89148             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Minnehaha County Judgment
   to a community debt
Date debt was incurred                        Last 4 digits of account number        1     3    6    3




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $100,134.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2
                          Case: 19-40018             Document: 1            Filed: 01/24/19              Page 35 of 90
                                                                                                                                   01/24/2019 02:47:22pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                          Case number (if known)

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.4                                         Describe the property that
                                              secures the claim:                            $25,850.29              $13,081.00          $12,769.29
First Premier Bank                            2012 Ford Expedition
Creditor's name
PO Box 1348
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Sioux Falls             SD      57101-1348        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                2012 Ford Expedition
   to a community debt
Date debt was incurred                        Last 4 digits of account number

  2.5                                         Describe the property that
                                              secures the claim:                               $2,954.00           $142,625.00
Great Western Bank
Creditor's name
                                              Lien in Homestead
PO Box 2345
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Sioux Falls             SD      57101-2345        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Minnehaha County Judgment
   to a community debt
Date debt was incurred                        Last 4 digits of account number        7     1    7    7




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $28,804.29

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 3
                          Case: 19-40018             Document: 1            Filed: 01/24/19              Page 36 of 90
                                                                                                                                   01/24/2019 02:47:22pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                          Case number (if known)

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.6                                         Describe the property that
                                              secures the claim:                                $810.00            $142,625.00
LVNV Funding, LLC                             Lien in Homestead
Creditor's name
15 S. Main Street, Ste. 700
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Greenville              SC      29601             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Minnehaha County Judgment
   to a community debt
Date debt was incurred                        Last 4 digits of account number        1     3    5    2

  2.7                                         Describe the property that
                                              secures the claim:                            $11,228.00             $142,625.00
Midland Funding LLC
Creditor's name
                                              Lien in Homestead
999 Vanderbilt Beach Rd Ste 607
Number     Street
Trak America (Midland Credit)
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Naples                  FL      34108-3510        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Minnehaha County Judgment
   to a community debt
Date debt was incurred                        Last 4 digits of account number        0     9    8    6




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $12,038.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 4
                          Case: 19-40018             Document: 1            Filed: 01/24/19              Page 37 of 90
                                                                                                                                   01/24/2019 02:47:22pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                          Case number (if known)

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.8                                         Describe the property that
                                              secures the claim:                                $687.00            $142,625.00
Midland Funding LLC                           Lien in Homestead
Creditor's name
C/O Messerli & Kramer
Number     Street
3033 Campus Drive, Ste. 250
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Plymouth                MN      55441             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Minnehaha County Judgment
   to a community debt
Date debt was incurred                        Last 4 digits of account number        2     5    5    1

  2.9                                         Describe the property that
                                              secures the claim:                               $1,335.00           $142,625.00
Midland Funding LLC
Creditor's name
                                              Lien in Homestead
C/O Messerli & Kramer
Number     Street
3033 Campus Drive, Ste. 250
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Plymouth                MN      55441             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Minnehaha County Judgment
   to a community debt
Date debt was incurred                        Last 4 digits of account number        2     5    3    0




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $2,022.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 5
                          Case: 19-40018             Document: 1            Filed: 01/24/19              Page 38 of 90
                                                                                                                                   01/24/2019 02:47:22pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                          Case number (if known)

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

 2.10                                         Describe the property that
                                              secures the claim:                               $5,815.00           $142,625.00
Portfolio Recovery Associates, LLC            Lien in Homestead
Creditor's name
140 Corporate Blvd., #100
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Norfolk                 VA      23502-4952        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Minnehaha County Judgment
   to a community debt
Date debt was incurred                        Last 4 digits of account number        2     2    3    4

 2.11                                         Describe the property that
                                              secures the claim:                               $6,902.00           $142,625.00
Portfolio Recovery Associates, LLC
Creditor's name
                                              Lien in Homestead
140 Corporate Blvd., #100
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Norfolk                 VA      23502-4952        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Minnehaha County Judgment
   to a community debt
Date debt was incurred                        Last 4 digits of account number        2     0    4    4




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $12,717.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 6
                          Case: 19-40018             Document: 1            Filed: 01/24/19              Page 39 of 90
                                                                                                                                   01/24/2019 02:47:22pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                          Case number (if known)

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

 2.12                                         Describe the property that
                                              secures the claim:                               $1,308.00           $142,625.00
Portfolio Recovery Associates, LLC            Lien in Homestead
Creditor's name
140 Corporate Blvd., #100
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Norfolk                 VA      23502-4952        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Minnehaha County Judgment
   to a community debt
Date debt was incurred                        Last 4 digits of account number        1     3    9    0

 2.13                                         Describe the property that
                                              secures the claim:                               $1,939.94                $500.00          $1,439.94
Progressive Leasing
Creditor's name
                                              Security Interest in Furniture
256 Data Drive
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Draper                  UT      84020             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Furniture Lease
   to a community debt
Date debt was incurred                        Last 4 digits of account number        1     8    7    9




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $3,247.94

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 7
                          Case: 19-40018             Document: 1            Filed: 01/24/19              Page 40 of 90
                                                                                                                                   01/24/2019 02:47:22pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                          Case number (if known)

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

 2.14                                         Describe the property that
                                              secures the claim:                               $1,430.00           $142,625.00
Unifund CCR, LLC                              Lien in Homestead
Creditor's name
10625 Techwood Cir.
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Cincinnati              OH      45242             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Minnehaha County Judgment
   to a community debt
Date debt was incurred                        Last 4 digits of account number        1     8    8    8




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $1,430.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $161,360.23

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 8
                         Case: 19-40018            Document: 1            Filed: 01/24/19           Page 41 of 90
                                                                                                                               01/24/2019 02:47:22pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                      Case number (if known)

 Part 2:        List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1,
list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or
submit this page.


  1
        David A. Hill, Esq.                                                    On which line in Part 1 did you enter the creditor?          2.3
        Name
        PO Box 824                                                             Last 4 digits of account number
        Number       Street




        Sioux Falls                              SD      57101
        City                                     State   ZIP Code

  2
        Distressed Asset Portfolio IV, LLC                                     On which line in Part 1 did you enter the creditor?         2.14
        Name
        10625 Techwoods Circle                                                 Last 4 digits of account number
        Number       Street




        Cincinnati                               OH      45242
        City                                     State   ZIP Code

  3
        Lisa Lauinger                                                          On which line in Part 1 did you enter the creditor?          2.9
        Name
        Messerli & Kramer                                                      Last 4 digits of account number
        Number       Street
        3033 Campus Drive, Ste. 250



        Plymouth                                 MN      55441
        City                                     State   ZIP Code

  4
        Lisa Lauinger                                                          On which line in Part 1 did you enter the creditor?          2.8
        Name
        Messerli & Kramer                                                      Last 4 digits of account number
        Number       Street
        3033 Campus Drive, Ste. 250



        Plymouth                                 MN      55441
        City                                     State   ZIP Code

  5
        Midland Credit Management                                              On which line in Part 1 did you enter the creditor?          2.7
        Name
        2365 Northside Drive Ste. 300                                          Last 4 digits of account number        0    9     8     6
        Number       Street




        San Diego                                CA      92108
        City                                     State   ZIP Code




Official Form 106D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                     page 9
                         Case: 19-40018       Document: 1          Filed: 01/24/19         Page 42 of 90
                                                                                                                      01/24/2019 02:47:22pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                               Case number (if known)

 Part 2:       List Others to Be Notified for a Debt That You Already Listed -- Continuation Page

  6
       Midland Funding LLC                                             On which line in Part 1 did you enter the creditor?         2.7
       Name
       2365 Northside Drive Ste. 300                                   Last 4 digits of account number
       Number        Street




       San Diego                            CA      92108
       City                                 State   ZIP Code

  7
       Portfolio Recovery Associates                                   On which line in Part 1 did you enter the creditor?        2.10
       Name
       Riverside Commerce Center                                       Last 4 digits of account number       5    4     1    9
       Number        Street
       120 Coroporate Blvd Ste. 100



       Norfolk                              VA      23502-4962
       City                                 State   ZIP Code

  8
       Real Time Resolutions                                           On which line in Part 1 did you enter the creditor?        2.14
       Name
       1349 Empire Central Dr, Ste. 150                                Last 4 digits of account number       0    5     3    6
       Number        Street




       Dallas                               TX      75247-4029
       City                                 State   ZIP Code

  9
       Robert J. Breit                                                 On which line in Part 1 did you enter the creditor?         2.7
       Name
       Breit Law Offices                                               Last 4 digits of account number
       Number        Street
       606 E. Tan Tara Circle


       Sioux Falls                          SD      57108
       City                                 State   ZIP Code

 10
       Rodenburg Law Firm                                              On which line in Part 1 did you enter the creditor?        2.14
       Name
       PO Box 2427                                                     Last 4 digits of account number
       Number        Street




       Fargo                                ND      58108
       City                                 State   ZIP Code

 11
       Rodenburg Law Firm                                              On which line in Part 1 did you enter the creditor?        2.12
       Name
       PO Box 2427                                                     Last 4 digits of account number
       Number        Street




       Fargo                                ND      58108
       City                                 State   ZIP Code


Official Form 106D              Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                              page 10
                         Case: 19-40018       Document: 1          Filed: 01/24/19         Page 43 of 90
                                                                                                                    01/24/2019 02:47:22pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                               Case number (if known)

 Part 2:       List Others to Be Notified for a Debt That You Already Listed -- Continuation Page

 12
       Rodenburg Law Firm                                              On which line in Part 1 did you enter the creditor?     2.11
       Name
       PO Box 2427                                                     Last 4 digits of account number
       Number        Street




       Fargo                                ND      58108
       City                                 State   ZIP Code

 13
       Rodenburg Law Firm                                              On which line in Part 1 did you enter the creditor?     2.10
       Name
       PO Box 2427                                                     Last 4 digits of account number
       Number        Street




       Fargo                                ND      58108
       City                                 State   ZIP Code

 14
       Sara Greff Dannen                                               On which line in Part 1 did you enter the creditor?     2.1
       Name
       Attorney At Law                                                 Last 4 digits of account number
       Number        Street
       PO Box 881



       Sioux Falls                          SD      57101-0881
       City                                 State   ZIP Code

 15
       Watertown Credit Bureau                                         On which line in Part 1 did you enter the creditor?     2.5
       Name
       c/o Ted R. Horning, President                                   Last 4 digits of account number
       Number        Street
       15 9th Ave SE


       Watertown                            SD      57201
       City                                 State   ZIP Code




Official Form 106D              Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                          page 11
                           Case: 19-40018                Document: 1            Filed: 01/24/19             Page 44 of 90
                                                                                                                                       01/24/2019 02:47:24pm



  Fill in this information to identify your case:
  Debtor 1             Joseph                William                Irwin
                       First Name            Middle Name            Last Name

  Debtor 2            Jessica                Lynn                   Irwin
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                           When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                              Case: 19-40018             Document: 1              Filed: 01/24/19             Page 45 of 90
                                                                                                                                          01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                               Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                            $576.00
AAA Collections, Inc.                                       Last 4 digits of account number         0     2    2     4
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 881
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Sioux Falls                     SD      57101-0881
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Collecting for Creditor
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                            $300.00
Avera McKennan Hospital                                     Last 4 digits of account number                    N    A
Nonpriority Creditor's Name
                                                            When was the debt incurred?
& University Health Center
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 5045                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Sioux Falls                     SD      57117-5045
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Medical Expense
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 46 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.3                                                                                                                                    $700.00
Barclays Bank Delaware                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
P.O. Box 8803
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Wilmington                      DE      19899
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                    $453.00
Capital One                                                Last 4 digits of account number       5    9    4    2
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn: Bankruptcy Dept.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                   Contingent
                                                               Unliquidated
                                                               Disputed
Salt Lake City                  UT      84130-0285
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                  $6,285.00
Capital One                                                Last 4 digits of account number       9    5    4    5
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn: Bankruptcy Dept.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                   Contingent
                                                               Unliquidated
                                                               Disputed
Salt Lake City                  UT      84130-0285
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 47 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.6                                                                                                                                    $582.00
Capital One                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn: Bankruptcy Dept.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                   Contingent
                                                               Unliquidated
                                                               Disputed
Salt Lake City                  UT      84130-0285
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                    $330.00
Capital One                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn: Bankruptcy Dept.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                   Contingent
                                                               Unliquidated
                                                               Disputed
Salt Lake City                  UT      84130-0285
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                  $1,796.00
Capital One                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn: Bankruptcy Dept.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                   Contingent
                                                               Unliquidated
                                                               Disputed
Salt Lake City                  UT      84130-0285
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 48 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.9                                                                                                                                    $112.00
Capital One/Menards                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Retail Services
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 30257                                                   Contingent
                                                               Unliquidated
                                                               Disputed
Salt Lake City                  UT      84130-0257
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Bad check
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                    $400.00
Celtic Bank                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 4499
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Beaverton                       OR      97076
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                    $783.00
Chase Bank USA N.A.                                        Last 4 digits of account number       7    3    3    2
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Bankruptcy Department
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 15298                                                   Contingent
                                                               Unliquidated
                                                               Disputed
Wilmington                      DE      19850
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 49 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.12                                                                                                                                  $4,553.00
Citi Cards                                                 Last 4 digits of account number       0    0    2    9
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 6500
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57117
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                  $1,578.00
CitiCards CBNA                                             Last 4 digits of account number       6    3    7    1
Nonpriority Creditor's Name
                                                           When was the debt incurred?
P.O. Box 6241
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57117-6241
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                    $311.00
Credit One Bank                                            Last 4 digits of account number       6    4    0    4
Nonpriority Creditor's Name
                                                           When was the debt incurred?
P.O. Box 98873
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Las Vegas                       NV      89193-8873
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 50 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.15                                                                                                                                    $678.00
Credit One Bank                                            Last 4 digits of account number       5    0    3    5
Nonpriority Creditor's Name
                                                           When was the debt incurred?
P.O. Box 98873
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Las Vegas                       NV      89193-8873
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                    $979.00
Credit One Bank                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
P.O. Box 98873
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Las Vegas                       NV      89193-8873
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                    $568.00
Credit One Bank                                            Last 4 digits of account number       3    8    5    5
Nonpriority Creditor's Name
                                                           When was the debt incurred?
P.O. Box 98873
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Las Vegas                       NV      89193-8873
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 51 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.18                                                                                                                                    $400.00
Credit One Bank                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
P.O. Box 98873
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Las Vegas                       NV      89193-8873
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                  $2,685.00
Dacotah Bank                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
308 S. Main St.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Aberdeen                        SD      57401
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Personal Loan
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                  Unknown
Deutsch Bank National Trust Company                        Last 4 digits of account number       2    6    2    2
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Morgan Stanley Home Equity Loan
Number        Street                                       As of the date you file, the claim is: Check all that apply.
1270 Northland Drive Suite 200                                 Contingent
                                                               Unliquidated
                                                               Disputed
Mendota Heights                 MN      55720
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Minnehaha County Judgment
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 8
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 52 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.21                                                                                                                                  $3,000.00
FinWise/Opp Loans                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
11 E. Adams Suite 501
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Chicago                         IL      60603
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Personal Loan
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                 $17,936.24
First Premier Bank                                         Last 4 digits of account number       1    8    9    1
Nonpriority Creditor's Name
                                                           When was the debt incurred?
601 S. Minnesota Ave.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57104
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Auto Loan
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                    $365.00
FIT                                                        Last 4 digits of account number       7    6    1    1
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Cardholder Services
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 3220                                                    Contingent
                                                               Unliquidated
                                                               Disputed
Buffalo                         NY      14240
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 9
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 53 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.24                                                                                                                                  $1,247.00
GE Capital Retail Bank                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn: Bankruptcy Dept.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 103104                                                  Contingent
                                                               Unliquidated
                                                               Disputed
Roswell                         GA      30076
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                                    $173.00
Genesis FS Card Services                                   Last 4 digits of account number       7    4    3    4
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 4499
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Beaverton                       OR      97076-4499
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                                  $2,071.00
Great Plains Lending                                       Last 4 digits of account number       6    2    3    1
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn: Customer Support
Number        Street                                       As of the date you file, the claim is: Check all that apply.
1050 E. 2nd Street, Box 500                                    Contingent
                                                               Unliquidated
                                                               Disputed
Edmond                          OK      73034
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Personal Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 54 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.27                                                                                                                                    $122.00
M.C.C.                                                     Last 4 digits of account number       9    8    6    8
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 538
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Eau Claire                      WI      54702-0538
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Returned Check
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                                  $1,254.00
Max Lend                                                   Last 4 digits of account number       8    5    5    3
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 639
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Parshall                        ND      58770-0639
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Personal Loan
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                                    $502.00
Merrick Bank                                               Last 4 digits of account number       8    8    9    4
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 9201
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Old Bethpage                    NY      11804
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       page 11
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 55 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.30                                                                                                                                    $399.00
Mid America Bank & Trust                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
960 S. Bishop Ave.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Rolla                           MO      65401
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                                     $91.00
Midcontinent Communications                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 5010
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57117-5010
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Cable
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                                    $205.00
Sanford Health                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 5074
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57117-5074
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical Expense
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       page 12
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 56 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.33                                                                                                                                  $3,663.00
Sioux Empire Federal Credit Union                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 90240
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57109
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Personal Loan
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                                  $1,122.00
Sprint Corp.                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn. Bankruptcy Dept.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 7949                                                    Contingent
                                                               Unliquidated
                                                               Disputed
Overland Park                   KS      66207-0949
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Telephone Services
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                                  $1,217.00
Synchrony Bank/Old Navy                                    Last 4 digits of account number       3    0    4    3
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn: Bankruptcy Dept.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                  Contingent
                                                               Unliquidated
                                                               Disputed
Orlando                         FL      32896-5060
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       page 13
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 57 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.36                                                                                                                                  $4,717.00
Synchrony Bank/Walmart                                     Last 4 digits of account number       1    6    7    1
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn: Bankruptcy Dept.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                  Contingent
                                                               Unliquidated
                                                               Disputed
Orlando                         FL      32896-5060
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                                    $364.00
TBOM/CONFIN                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
121 Continental Drive, Ste. 108
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Newark                          DE      19713
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                                    $323.00
The Bank of Missouri                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
5109 S. Broadband Land
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57109
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       page 14
                              Case: 19-40018             Document: 1           Filed: 01/24/19            Page 58 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                            Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.39                                                                                                                                     $99.00
Tri-State Endodontics                                      Last 4 digits of account number       4    6    5    9
Nonpriority Creditor's Name
                                                           When was the debt incurred?
3500 S. Kiwanis Ave. #100
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57105
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Dental Services
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                                    $338.00
Vast Broadband Communications                              Last 4 digits of account number       3    5    0    2
Nonpriority Creditor's Name
                                                           When was the debt incurred?
5100 S. Broadband Lane
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57108
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Cable Bill
Is the claim subject to offset?
     No
     Yes

  4.41                                                                                                                                  $4,000.00
Verizon Wireless                                           Last 4 digits of account number       5    1    1    3
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 25505
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Lehigh Valley                   PA      18002-5505
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Telephone Services
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       page 15
                          Case: 19-40018              Document: 1            Filed: 01/24/19           Page 59 of 90
                                                                                                                                 01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                         Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Access Receivables                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1377                                                 Line   4.31 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       3    3    8    7
Cockeysville                    MD      21030-6377
City                            State   ZIP Code


Accounts Management, Inc.                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1843                                                 Line    4.2 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Sioux Falls                     SD      57101
City                            State   ZIP Code


American Accounts & Advisers, Inc.                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
7460 80th Street S                                          Line    4.9 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       6    2    5    0
Cottage Grove                   MN      55016
City                            State   ZIP Code


Anesthesiology Associates, Inc.                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1100 E. 26th St., Ste. 1                                    Line    4.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Sioux Falls                     SD      57105
City                            State   ZIP Code


ARS National Services, Inc.                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 469100                                               Line   4.12 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       0    1    3    8
Escondido                       CA      92046-9100
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 16
                        Case: 19-40018            Document: 1         Filed: 01/24/19           Page 60 of 90
                                                                                                                          01/24/2019 02:47:24pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Asset Recovery Solutions, LLC                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2200 E. Devon Ave. Ste. 200                           Line   4.5 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number      5    5    7    2
Des Plaines                IL        60018-4501
City                       State     ZIP Code


Breit Law Office, P.C.                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Robert J. Breit                                       Line   4.39 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
606 E. Tan Tara Circle                                                                   Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number      0    1    8    9
Sioux Falls                SD        57108
City                       State     ZIP Code


Cavalry SPV I LLC                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
500 Summit Lake Drive Ste. 400                        Line   4.36 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Valhalla                   NY        10595
City                       State     ZIP Code


Client Services, Inc.                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3451 Harry S Truman Blvd.                             Line   4.4 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number      3    6    1    1
St. Charles                MO        63301-4047
City                       State     ZIP Code


Enhanced Recovery Company                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 57547                                        Line   4.34 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Jacksonville               FL        32241
City                       State     ZIP Code


FinWise                                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
820 E. 9400 South                                     Line   4.21 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Sandy                      UT        84094
City                       State     ZIP Code




Official Form 106E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                         page 17
                       Case: 19-40018            Document: 1         Filed: 01/24/19           Page 61 of 90
                                                                                                                         01/24/2019 02:47:24pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Glen Bruschwein                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
38 2nd Ave E                                         Line   4.20 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Dickinson                 ND        58601
City                      State     ZIP Code


Indigo Card                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
C/O Genesis FS Card Services                         Line   4.25 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
P.O. Box 4477                                                                           Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number      7    4    3    4
Beaverton                 OR        97076-4477
City                      State     ZIP Code


J.C. Christensen & Associates, Inc.                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 519                                           Line   4.15 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number      8    4    2    9
Sauk Rapids               MN        56379
City                      State     ZIP Code


Joel R. Boon                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attorney At Law                                      Line   4.36 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
3209 W. 76th Street, Ste. 301                                                           Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Minneapolis               MN        55435
City                      State     ZIP Code


LVNV Funding                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1269                                          Line   4.8 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Greenville                SC        29602
City                      State     ZIP Code


LVNV Funding, LLC                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 10497                                         Line   4.16 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Greenville                SC        29603
City                      State     ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 18
                       Case: 19-40018             Document: 1         Filed: 01/24/19           Page 62 of 90
                                                                                                                          01/24/2019 02:47:24pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Mid America Bank & Trust                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 400                                            Line   4.30 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Dixon                      MO        65459-0400
City                       State     ZIP Code


Midland Funding LLC                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2365 Northside Drive Ste. 300                         Line   4.6 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
San Diego                  CA        92108
City                       State     ZIP Code


MRS BPO, LLC                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1930 Olney Ave.                                       Line   4.11 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number      5    1    4    5
Cherry Hill                NJ        08003
City                       State     ZIP Code


Novak Sanitary Service                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
5000 W. 8th Street                                    Line   4.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Sioux Falls                SD        57107
City                       State     ZIP Code


Rodenburg Law Firm                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 2427                                           Line   4.16 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number
Fargo                      ND        58108
City                       State     ZIP Code


Simm Associates, Inc.                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
800 Pencader Dr.                                      Line   4.28 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                      Last 4 digits of account number      0    2    1    1
Newark                     DE        19702
City                       State     ZIP Code




Official Form 106E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                         page 19
                       Case: 19-40018           Document: 1          Filed: 01/24/19           Page 63 of 90
                                                                                                                         01/24/2019 02:47:24pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                    Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Verizon                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: VSAT                                           Line   4.41 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
180 Washington Valley Road                                                              Part 2: Creditors with Nonpriority Unsecured Claims

                                                     Last 4 digits of account number
Bedminster                NJ        07921
City                      State     ZIP Code




Official Form 106E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 20
                         Case: 19-40018                Document: 1         Filed: 01/24/19            Page 64 of 90
                                                                                                                                  01/24/2019 02:47:24pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                       Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $67,277.24


                   6j.   Total.   Add lines 6f through 6i.                                            6j.             $67,277.24




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                           page 21
                             Case: 19-40018            Document: 1             Filed: 01/24/19            Page 65 of 90
                                                                                                                                     01/24/2019 02:47:25pm



 Fill in this information to identify your case:
 Debtor 1             Joseph                William                Irwin
                      First Name            Middle Name            Last Name

 Debtor 2            Jessica                Lynn                   Irwin
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

 Case number
                                                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      Progressive Leasing                                                          Furniture
          Name                                                                         Contract to be ASSUMED
          256 Data Drive
          Number    Street



          Draper                                       UT        84020
          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                         Case: 19-40018             Document: 1               Filed: 01/24/19             Page 66 of 90
                                                                                                                                  01/24/2019 02:47:25pm



 Fill in this information to identify your case:
 Debtor 1            Joseph              William                 Irwin
                     First Name          Middle Name             Last Name

 Debtor 2            Jessica             Lynn                    Irwin
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                  12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                       page 1
                           Case: 19-40018            Document: 1               Filed: 01/24/19                  Page 67 of 90
                                                                                                                                         01/24/2019 02:47:26pm



 Fill in this information to identify your case:
     Debtor 1              Joseph               William                Irwin
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2              Jessica              Lynn                   Irwin                                     An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                 A supplement showing postpetition
     United States Bankruptcy Court for the:   DISTRICT OF SOUTH DAKOTA
                                                                                                                 chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                 MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation
      Include part-time, seasonal,
      or self-employed work.            Employer's name        SiteWorks                                          Gymboree Operations, Inc.

      Occupation may include            Employer's address                                                        Self-Employment Cleaning
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               City                         State    Zip Code     City                    State   Zip Code

                                        How long employed there?        2015 - Present                                    02/2018 - Present

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $5,796.70                  $363.88
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                    $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $5,796.70                  $363.88




Official Form 106I                                            Schedule I: Your Income                                                                 page 1
                               Case: 19-40018                         Document: 1                     Filed: 01/24/19                        Page 68 of 90
                                                                                                                                                                    01/24/2019 02:47:26pm


Debtor 1        Joseph William Irwin
Debtor 2        Jessica Lynn Irwin                                                                                               Case number (if known)
                                                                                                                    For Debtor 1                For Debtor 2 or
                                                                                                                                                non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $5,796.70            $363.88
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $566.78                   $39.84
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00                    $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.                $0.00                    $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00                    $0.00
     5e. Insurance                                                                                          5e.                $0.00                    $0.00
     5f. Domestic support obligations                                                                       5f.                $0.00                    $0.00
     5g. Union dues                                                                                         5g.                $0.00                    $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +                $0.00                   $0.00
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.               $566.78                   $39.84
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $5,229.92                   $324.04
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                $311.26
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                   $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                   $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                   $0.00
     8e. Social Security                                                                                    8e.                  $0.00                   $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                   $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                   $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                   $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00                $311.26

10. Calculate monthly income. Add line 7 + line 9.                             10.     $5,229.92 +          $635.30 =                                                       $5,865.22
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                               11.     +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                               12.             $5,865.22
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                      Combined
                                                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           Gymboree is filing Bankruptcy and closing so Jessica will be losing her job- $363.83/month
        Yes. Explain:
                                Jessica has also lost one of her cleaning clients - $250/month


Official Form 106I                                                               Schedule I: Your Income                                                                         page 2
                      Case: 19-40018   Document: 1      Filed: 01/24/19    Page 69 of 90
                                                                                              01/24/2019 02:47:26pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                      Case number (if known)

8a. Attached Statement (Debtor 2)

                                                 Cleaning

Gross Monthly Income:                                                                                 $414.00

Expense                                      Category                               Amount

Sales Tax                                    Taxes                                  $18.63
Gas                                          Transportation                         $69.11
Daycare                                      Expense                                $15.00
Total Monthly Expenses                                                                                $102.74
Net Monthly Income:                                                                                   $311.26




Official Form 106I                         Schedule I: Your Income                                      page 3
                           Case: 19-40018               Document: 1              Filed: 01/24/19             Page 70 of 90
                                                                                                                                      01/24/2019 02:47:27pm



 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Joseph                 William                Irwin                               An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Jessica                Lynn                   Irwin
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    DISTRICT OF SOUTH DAKOTA                                       MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Son                                 15
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.                                                                      Son                                 5
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                  Son                                 3
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                      $884.92
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $200.00
      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
                        Case: 19-40018               Document: 1          Filed: 01/24/19          Page 71 of 90
                                                                                                                            01/24/2019 02:47:27pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                            Case number (if known)

                                                                                                                 Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                            5.

6.   Utilities:

     6a. Electricity, heat, natural gas                            (See continuation sheet(s) for details) 6a.                     $260.00
     6b. Water, sewer, garbage collection                          (See continuation sheet(s) for details) 6b.                     $122.00
     6c. Telephone, cell phone, Internet, satellite, and           (See continuation sheet(s) for details) 6c.                     $574.00
         cable services
     6d. Other. Specify:                                                                                   6d.

7.   Food and housekeeping supplies                                                                        7.                      $900.00
8.   Childcare and children's education costs                                                              8.                      $100.00
9.   Clothing, laundry, and dry cleaning                                                                   9.                      $250.00
10. Personal care products and services                                                                    10.                     $150.00
11. Medical and dental expenses                                                                            11.                     $300.00
12. Transportation. Include gas, maintenance, bus or train                                                 12.                     $350.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                          13.                     $150.00
    magazines, and books
14. Charitable contributions and religious donations                                                       14.                     $100.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                 15a.

     15b.   Health insurance                                                                               15b.

     15c.   Vehicle insurance                                                                              15c.                    $180.00
     15d.   Other insurance. Specify:     See continuation sheet                                           15d.                      $0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify: Self-Employment 1099 taxes                                                                    16.                      $50.00
17. Installment or lease payments:

     17a.   Car payments for Vehicle 1     Ford Expedition Pymt                                            17a.                    $541.03
     17b.   Car payments for Vehicle 2                                                                     17b.

     17c.   Other. Specify: Progressive Leasing; furnitu                                                   17c.                    $195.52
     17d.   Other. Specify:                                                                                17d.

18. Your payments of alimony, maintenance, and support that you did not report as                          18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                               19.




 Official Form 106J                                        Schedule J: Your Expenses                                                  page 2
                        Case: 19-40018              Document: 1             Filed: 01/24/19          Page 72 of 90
                                                                                                                        01/24/2019 02:47:27pm


Debtor 1      Joseph William Irwin
Debtor 2      Jessica Lynn Irwin                                                               Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify: See continuation sheet                                                                   21.    +          $522.00
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.            $5,829.47
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.            $5,829.47

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.            $5,865.22
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –        $5,829.47
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.               $35.75

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                             page 3
                        Case: 19-40018             Document: 1           Filed: 01/24/19    Page 73 of 90
                                                                                                               01/24/2019 02:47:27pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                     Case number (if known)


6a. Electricity, heat, natural gas (details):
     Electricity                                                                                                      $170.00
     Heat                                                                                                              $90.00

                                                                                            Total:                    $260.00


6b. Water, sewer, garbage collection (details):
     Water/sewer                                                                                                       $95.00
     Garbage Service                                                                                                   $27.00

                                                                                            Total:                    $122.00


6c. Telephone, cell phone, Internet, satellite, and cable services (details):
     Cell phones                                                                                                      $450.00
     Internet                                                                                                          $87.00
     Netflix                                                                                                           $13.00
     Hulu                                                                                                              $12.00
     Amazon                                                                                                            $12.00

                                                                                            Total:                    $574.00


15d. Other insurance (details):
     Health Insurance Needed - $400

                                                                                            Total:                      $0.00


21. Other. Specify:
     Misc.                                                                                                            $350.00
     Gym membership, Car wash membership                                                                               $97.00
     School Lunches                                                                                                    $25.00
     Online tuition (Home schooling for son age 15)                                                                    $50.00

                                                                                            Total:                    $522.00




 Official Form 106J                                       Schedule J: Your Expenses                                      page 4
                         Case: 19-40018            Document: 1           Filed: 01/24/19          Page 74 of 90
                                                                                                                           01/24/2019 02:47:27pm



 Fill in this information to identify your case:
 Debtor 1           Joseph               William             Irwin
                    First Name           Middle Name         Last Name

 Debtor 2            Jessica             Lynn                Irwin
 (Spouse, if filing) First Name          Middle Name         Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

 Case number
                                                                                                             Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Joseph William Irwin                             X /s/ Jessica Lynn Irwin
        Joseph William Irwin, Debtor 1                        Jessica Lynn Irwin, Debtor 2

        Date 01/24/2019                                       Date 01/24/2019
             MM / DD / YYYY                                        MM / DD / YYYY




Official Form 106Dec                         Declaration About an Individual Debtor's Schedules                                        page 1
                         Case: 19-40018              Document: 1             Filed: 01/24/19             Page 75 of 90
                                                                                                                              01/24/2019 02:47:28pm



 Fill in this information to identify your case:
 Debtor 1           Joseph                William                Irwin
                    First Name            Middle Name            Last Name

 Debtor 2            Jessica              Lynn                   Irwin
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

 Case number
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
                           Case: 19-40018             Document: 1            Filed: 01/24/19          Page 76 of 90
                                                                                                                               01/24/2019 02:47:28pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                        Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income          Gross income          Sources of income         Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                             and exclusions                                  and exclusions

From January 1 of the current year until              Wages, commissions,       $1,901.67 (est.)      Wages, commissions,          $40.20 (est.)
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,            $62,528.72       Wages, commissions,             $2,781.25
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,            $43,847.00       Wages, commissions,            $16,365.00
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                Operating a business                            Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.


                                                    Debtor 1                                        Debtor 2

                                                  Sources of income           Gross income         Sources of income          Gross income
                                                  Describe below.             from each source     Describe below.            from each source
                                                                              (before deductions                              (before deductions
                                                                              and exclusions                                  and exclusions

From January 1 of the current year until                                                           1099 Cleaning
the date you filed for bankruptcy:



For the last calendar year:                                                                        1099 Cleaning
(January 1 to December 31, 2018 )
                                YYYY



For the calendar year before that:
(January 1 to December 31, 2017 )
                                YYYY




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
                           Case: 19-40018               Document: 1             Filed: 01/24/19            Page 77 of 90
                                                                                                                                     01/24/2019 02:47:28pm


Debtor 1         Joseph William Irwin
Debtor 2         Jessica Lynn Irwin                                                          Case number (if known)


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                   * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 3
                           Case: 19-40018                    Document: 1          Filed: 01/24/19              Page 78 of 90
                                                                                                                                      01/24/2019 02:47:28pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                              Case number (if known)

  Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

           No
           Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

                                                                Describe the property                             Date            Value of the property
Clark County Collections, Inc.                                  Garnishment of His Wages:
Creditor's Name
                                                                12/12/18 - $182.48
Number      Street                                              12/19/18 - $153.67
                                                                12/26/18 - $192.09
                                                                01/02/19 - $174.09
                                                                01/09/19 - $192.09
                                                                01/16/19 - $192.09
City                                   State      ZIP Code
                                                                01/24/19 - $ 91.24
                                                                Explain what happened
                                                                   Property was repossessed.
                                                                   Property was foreclosed.
                                                                   Property was garnished.
                                                                   Property was attached, seized, or levied.

                                                                Describe the property                             Date            Value of the property
AAA Collections, Inc.                                           Bank Levy                                             7/11/2018           $681.21
Creditor's Name


Number      Street                                              Explain what happened
                                                                   Property was repossessed.
                                                                   Property was foreclosed.
                                                                   Property was garnished.
City                                   State      ZIP Code         Property was attached, seized, or levied.

                                                                Describe the property                             Date            Value of the property
Rodenberg Law Firm                                              Bank Levy                                             10/4/2018           $759.93
Creditor's Name


Number      Street                                              Explain what happened
                                                                   Property was repossessed.
                                                                   Property was foreclosed.
                                                                   Property was garnished.
City                                   State      ZIP Code         Property was attached, seized, or levied.




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 4
                           Case: 19-40018                 Document: 1         Filed: 01/24/19           Page 79 of 90
                                                                                                                                01/24/2019 02:47:28pm


Debtor 1         Joseph William Irwin
Debtor 2         Jessica Lynn Irwin                                                        Case number (if known)

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:          List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

 Part 6:          List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

 Part 7:          List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 5
                                Case: 19-40018           Document: 1              Filed: 01/24/19         Page 80 of 90
                                                                                                                                    01/24/2019 02:47:28pm


Debtor 1        Joseph William Irwin
Debtor 2        Jessica Lynn Irwin                                                          Case number (if known)

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

                                                       Description and value of any           Describe any property or payments         Date transfer
Vern Eide                                              property transferred                   received or debts paid in exchange        was made
Person Who Received Transfer                           Trade in of 2015 Chysler Town          2012 Ford Expedition (negative              6/25/2018
                                                       & Country                              equity of $2,739.67)
Number      Street




City                             State   ZIP Code

Person's relationship to you Non-Related

                                                       Description and value of any           Describe any property or payments         Date transfer
Joseph's parents                                       property transferred                   received or debts paid in exchange        was made
Person Who Received Transfer                           Sold a 2018 Dodge Nitro to             Joseph's parent's paid loan with             5/15/18
                                                       Joseph's parents for the loan          First Pemier Bank in the amount
Number      Street                                     payoff balance. FMV of vehicle         of $17,965.43.
                                                       approximately $16,000.



City                             State   ZIP Code

Person's relationship to you Debtors' Parents

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

  Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

                                                       Last 4 digits of account      Type of account or         Date account         Last balance
                                                       number                        instrument                 was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
First Premier Bank-Her (open)
Name of Financial Institution
                                                       XXXX-                            Checking                                         $110.68
                                                                                        Savings
Number      Street
                                                                                        Money market
                                                                                        Brokerage
                                                                                        Other

City                             State   ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6
                                Case: 19-40018           Document: 1              Filed: 01/24/19         Page 81 of 90
                                                                                                                                01/24/2019 02:47:28pm


Debtor 1        Joseph William Irwin
Debtor 2        Jessica Lynn Irwin                                                          Case number (if known)

                                                       Last 4 digits of account      Type of account or        Date account     Last balance
                                                       number                        instrument                was closed,      before closing
                                                                                                               sold, moved,     or transfer
                                                                                                               or transferred
First Premier Bank-Her (open)
Name of Financial Institution
                                                       XXXX-                            Checking                                      $1.00
                                                                                        Savings
Number      Street
                                                                                        Money market
                                                                                        Brokerage
                                                                                        Other

City                             State   ZIP Code

                                                       Last 4 digits of account      Type of account or        Date account     Last balance
                                                       number                        instrument                was closed,      before closing
                                                                                                               sold, moved,     or transfer
                                                                                                               or transferred
First Premier Bank-Joint (open)
Name of Financial Institution
                                                       XXXX-                            Checking                                     $336.97
                                                                                        Savings
Number      Street
                                                                                        Money market
                                                                                        Brokerage
                                                                                        Other

City                             State   ZIP Code

                                                       Last 4 digits of account      Type of account or        Date account     Last balance
                                                       number                        instrument                was closed,      before closing
                                                                                                               sold, moved,     or transfer
                                                                                                               or transferred
First Premier Bank-Her with son (open)
Name of Financial Institution
                                                       XXXX-                            Checking                                     $104.44
                                                                                        Savings
Number      Street
                                                                                        Money market
                                                                                        Brokerage
                                                                                        Other

City                             State   ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 7
                           Case: 19-40018           Document: 1           Filed: 01/24/19           Page 82 of 90
                                                                                                                         01/24/2019 02:47:28pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                      Case number (if known)

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


           No
           Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 8
                           Case: 19-40018               Document: 1              Filed: 01/24/19             Page 83 of 90
                                                                                                                                     01/24/2019 02:47:28pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                              Case number (if known)

  Part 11:       Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

                                                 Describe the nature of the business                 Employer Identification number
Joe Irwin Construction,                          fdba Construction                                   Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN:           –
a SD Sole Proprietorship                         Name of accountant or bookkeeper
Number     Street
                                                                                                     Dates business existed

                                                                                                     From        2012         To    2015

City                      State   ZIP Code

                                                 Describe the nature of the business                 Employer Identification number
Jessica Lynn Irwin,                              dba Cleaning                                        Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN:           –
a S.D. Sole Proprietorship                       Name of accountant or bookkeeper
Number     Street
                                                                                                     Dates business existed

                                                                                                     From     7/1/2018        To   Present

City                      State   ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 9
                       Case: 19-40018             Document: 1           Filed: 01/24/19             Page 84 of 90
                                                                                                                             01/24/2019 02:47:28pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                         Case number (if known)

 Part 12:     Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Joseph William Irwin                            X /s/ Jessica Lynn Irwin
   Joseph William Irwin, Debtor 1                        Jessica Lynn Irwin, Debtor 2

   Date     01/24/2019                                   Date     01/24/2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                      Attach the Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 10
                           Case: 19-40018            Document: 1              Filed: 01/24/19            Page 85 of 90
                                                                                                                                01/24/2019 02:47:29pm



 Fill in this information to identify your case:
 Debtor 1              Joseph             William                 Irwin
                       First Name         Middle Name             Last Name

 Debtor 2            Jessica              Lynn                    Irwin
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

 Case number
                                                                                                                               Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral           What do you intend to do with the          Did you claim the property
                                                                          property that secures a debt?              as exempt on Schedule C?

      Creditor's        CitiMortgage, Inc.                                    Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    First Mortgage on Homestead                           Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        First Premier Bank                                    Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2012 Ford Expedition                                  Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        First Premier Bank                                    Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    Auto Loan                                             Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
                       Case: 19-40018              Document: 1          Filed: 01/24/19            Page 86 of 90
                                                                                                                           01/24/2019 02:47:29pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                      Case number (if known)

    Identify the creditor and the property that is collateral      What do you intend to do with the            Did you claim the property
                                                                   property that secures a debt?                as exempt on Schedule C?
    Creditor's       Progressive Leasing                                Surrender the property.                      No
    name:                                                               Retain the property and redeem it.           Yes
    Description of   Security Interest in Furniture                     Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:



 Part 2:         List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                           Will this lease be assumed?

    Lessor's name:        Progressive Leasing                                                                      No
    Description of leased Furniture                                                                                Yes
    property:




Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 2
                       Case: 19-40018            Document: 1            Filed: 01/24/19             Page 87 of 90
                                                                                                                         01/24/2019 02:47:29pm


Debtor 1     Joseph William Irwin
Debtor 2     Jessica Lynn Irwin                                                         Case number (if known)

 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Joseph William Irwin                           X /s/ Jessica Lynn Irwin
   Joseph William Irwin, Debtor 1                        Jessica Lynn Irwin, Debtor 2

   Date 01/24/2019                                       Date 01/24/2019
        MM / DD / YYYY                                        MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                page 3
                         Case: 19-40018             Document: 1            Filed: 01/24/19             Page 88 of 90
                                                                                                                                 01/24/2019 02:47:30pm



 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Joseph               William               Irwin
                    First Name           Middle Name           Last Name                       1. There is no presumption of abuse.

 Debtor 2            Jessica             Lynn                  Irwin                           2. The calculation to determine if a presumption
 (Spouse, if filing) First Name          Middle Name           Last Name                          of abuse applies will be made under Chapter 7
                                                                                                  Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA
                                                                                               3. The Means Test does not apply now because
 Case number                                                                                      of qualified military service but it could apply
 (if known)                                                                                       later.

                                                                                                 Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

          Not married. Fill out Column A, lines 2-11.

          Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

          Married and your spouse is NOT filing with you. You and your spouse are:

               Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

               Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                            Column A        Column B
                                                                                            Debtor 1        Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $5,796.70              $363.88
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse                       $0.00               $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                            $0.00               $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
                                 Case: 19-40018                             Document: 1                         Filed: 01/24/19                     Page 89 of 90
                                                                                                                                                                            01/24/2019 02:47:30pm


Debtor 1        Joseph William Irwin
Debtor 2        Jessica Lynn Irwin                                                                                                  Case number (if known)

                                                                                                                                         Column A       Column B
                                                                                                                                         Debtor 1       Debtor 2 or
                                                                                                                                                        non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00                      $414.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –            $102.49
     expenses
                                                                                                                       Copy
     Net monthly income from a business,                                   $0.00                      $311.51 here                             $0.00          $311.51
     profession, or farm

6.   Net income from rental and other real property

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00                          $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –                $0.00
     expenses
                                                                                                                       Copy
     Net monthly income from rental or                                     $0.00                          $0.00 here                           $0.00             $0.00
     other real property

7.   Interest, dividends, and royalties                                                                                                        $0.00             $0.00
8.   Unemployment compensation                                                                                                                 $0.00             $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................

                                                                                                              $0.00
         For you............................................................................................................................

                                                                                                         $0.00
         For your spouse..............................................................................................................

9.   Pension or retirement income. Do not include any amount received that                                                                     $0.00             $0.00
     was a benefit under the Social Security Act.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act
    or payments received as a victim of a war crime, a crime against humanity,
    or international or domestic terrorism. If necessary, list other sources on a
    separate page and put the total below.




     Total amounts from separate pages, if any.                                                                                   +                    +
11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                                                $5,796.70   +      $675.39    =       $6,472.09
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                            Total current
                                                                                                                                                                            monthly income




Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                                   page 2
                             Case: 19-40018                       Document: 1                   Filed: 01/24/19                    Page 90 of 90
                                                                                                                                                                     01/24/2019 02:47:30pm


Debtor 1       Joseph William Irwin
Debtor 2       Jessica Lynn Irwin                                                                                 Case number (if known)

 Part 2:         Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a.                                                                                                                                                                       $6,472.09
            Copy your total current monthly income from line 11....................................................................................................................
                                                                                                                       Copy line 11 here                       12a.

            Multiply by 12 (the number of months in a year).                                                                                                             X       12

    12b.    The result is your annual income for this part of the form.                                                                                         12b.         $77,665.08

13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.                                         South Dakota

    Fill in the number of people in your household.                                        5

                                                                                                                                                                       $95,027.00
    Fill in the median family income for your state and size of household......................................................................................................................
                                                                                                                                                          13.
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                   Go to Part 3.
    14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.


 Part 3:         Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


      X    /s/ Joseph William Irwin                                                                 X    /s/ Jessica Lynn Irwin
           Joseph William Irwin, Debtor 1                                                                Jessica Lynn Irwin, Debtor 2

           Date 1/24/2019                                                                                Date 1/24/2019
                MM / DD / YYYY                                                                                MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly Income                                                                           page 3
